Order entered September 17, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00243-CR
                                     No. 05-18-00244-CR

                         STEPHEN LAWRENCE PRICE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F14-47178-H & F16-47218-H

                                          ORDER
        Before the Court is appellant’s September 13, 2018 motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief filed on or before October 26,

2018.



                                                     /s/   CRAIG STODDART
                                                           JUSTICE